UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 27, 2012 SPORT TECH ENTERPRISES, INC. (Exact name of registrant as specified in its charter) Nevada 000-54607 26-3195252 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 10321 Running Falls Las Vegas, Nevada 89178 (Address of Principal Executive Offices, including zip code) (702) 686-3546 (Registrant’s telephone number, including area code) Copies of Communications to: Stoecklein Law Group Columbia Center 401 West A Street Suite 1150 San Diego, CA 92101 (619) 704-1310 Fax (619) 704-0556 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Section 5 – Corporate Governance and Management Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (d) Appointment of Director On April 27, 2012, the Board of Directors appointed Ms. Jeanette Lucas to serve as a member of the Board of Directors. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. SPORT TECH ENTERPRISES, INC. By: /S/ Andrew Widme Andrew Widme, Chief Executive Officer Date:May1, 2012 2
